



EXHIBIT 10(n)
Summary of Non-Employee Director Compensation
•
Cash compensation for each non-employee Director consists of the following:

▪
Annual Retainer of $70,000;

▪
An additional $20,000 annual retainer for each Committee or Subcommittee Chaired
by a Director; and

▪
An additional $25,000 annual retainer for the Lead Director.

•
Employee Directors are not compensated for service as Directors.

•
Directors Stock Grant Program:

▪
Annually, each non-employee Director receives a grant of TCF common stock equal
to $45,000. For any Director elected after a stock grant has been awarded, a
pro-rata stock grant is awarded;

▪
The number of shares granted is determined by dividing $45,000 by the average of
the high and low prices of TCF common stock on the grant date;

▪
The stock grant vests annually, when the next grant is made;

▪
Dividends are paid on unvested shares at the rate generally paid to holders of
TCF common stock; and

▪
Unvested shares will vest if a change in control occurs.

•
Non-employee Directors may defer fees and stock grants under the TCF Directors
Deferred Compensation Plan until the end of their Board service.

•
TCF offers the TCF Matching Gift Program to supplement donations made by
non-employee Directors to charitable organizations of their choice up to a
maximum of $20,000 annually.

•
TCF reimburses Directors for travel and other expenses to attend Board meetings
or attend to other Board business as a business expense, and TCF occasionally
holds Board retreats at a remote location and pays Directors’ travel and lodging
expenses incurred in connection with the meeting, as well as those of the
Directors’ spouses or significant others.








